Cuyahoga App. No. 96747, 2012-Ohio-587. This cause is pending before the court as a jurisdictional appeal. It is ordered by the court, sua sponte, that the parties shall brief the following issues before the court decides whether to accept jurisdiction:
1. Whether the petition satisfies any of the statutory exceptions for successive posteonviction petitions enumerated in R.C. 2953.23(A); and
2. If no statutory exception applies, whether the trial court lacked subject-matter jurisdiction to consider the petition.
Appellant’s brief shall be filed within 30 days of the date of this entry and appellee’s brief shall be filed within 20 days of the filing of appellant’s brief. No requests or stipulations for extension of time shall be permitted.
Pfeifer, O’Donnell, and Kennedy, JJ., dissent.